DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present U.S. non-provisional application is being examined under the first-inventor-to-file provisions of the AIA . The present U.S. non-provisional application, filed on December 7, 2020, is the U.S. national stage of an international PCT application, filed on June 21, 2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 8, 2020 was filed before the mailing date of a first Office action in the present U.S. non-provisional application,      in compliance with the provisions of 37 CFR 1.97. Accordingly, except as indicated with strike-through for a lack of compliance with 37 CFR 1.98(a)(2), the information disclosure statement has been considered by the examiner.
Response to Amendment
This Office action is in response to the preliminary amendment under 37 CFR 1.115 on April 14, 2022. Claims 1, 4-7, 9-12, 19, 22-29, 36 and 39 were amended. Claims 2, 3, 8, 13-18, 20, 21, 30-35, 37, 38 and 40-44 were canceled. Claims 1, 4-7, 9-12, 19, 22-29, 36 and 39 are pending for consideration in the present U.S. non-provisional application.
Allowable Subject Matter
Claims 1, 4-7, 9-12, 19, 22-29, 36 and 39 (Renumbered 1-20) are allowed. The following is an examiner’s statement of reasons for allowance.
Johansson et al. (US 2012/0088457 A1) provides prior art considered as relevant to the subject matter of the claimed invention (Johansson, Abstract, para. [0027], “Embodiments of the present invention provide a Minimizing Drive Test (MDT) logging measurement method and device. The method includes: generating MDT logging measurement configuration information; and sending the MDT logging measurement configuration information to an active User Equipment (UE) and/or an idle UE according to a predetermined rule. Through the solutions provided in the embodiments of the present invention, a commercial UE in an existing network may be utilized to assist in locating a network problem, thus reducing a Drive Test (DT) overhead. […] The measurement stop condition includes that: the UE receives a new measurement configuration, or a network instructs the UE to terminate the measurement, for example, because of a load factor, or reasons that the UE has a low charge level and the measurement automatically stops, or the UE cannot normally report, or the UE has no storage space.”) However, Johansson et al. does not provide sufficient prior art disclosure for the claimed invention, such as receiving, in conformity with the configuration, reporting of events from the wireless devices and, according to the configuration, the wireless devices not reporting those events to the network node that the network node already has received N reportings of, where N≥1 is an integer (Claims 1, 19) or report in real time the event to a network node in the communications system in accordance with a configuration, the configuration comprising restrictions in terms of real time reporting of events to the network node, and according to the configuration, the wireless device not reporting those events to the network node that the network node already has received N reportings of, where N≥1 is an integer (Claims 10, 20). Accordingly, the claimed invention is neither anticipated by the prior art of record, nor considered as obvious in view thereof to a person having ordinary skill in the art.
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, in order to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled as “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record (PTO-1449, PTO-892) and not relied upon is considered pertinent to the subject matter of the present U.S. non-provisional application.
Zhou et al. (US 2011/0276838 A1) provides prior art considered as relevant to the subject matter of the claimed invention (Zhou, Abstract, “A network receives from a user equipment UE information about a measurement configuration used to log test measurements; and the network uses the received information to determine further signaling to send to the UE concerning further test measurements. The network can compare the received measurement configuration to a measurement configuration for the further test measurements; and if the same can merely indicate to the UE to continue using the same configuration else if different can indicate to the UE the new configuration to use for the further measurements. The UE logs the test measurements taken in the IDLE mode. After exiting the IDLE mode it sends to the network with which it connects information about the measurement configuration used to collect the measurements. The information can be sent in a RRC Connection Setup Complete message along with an availability indictor that the logged test measurements are available.”)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy J. Weidner whose telephone number is (571) 270-1825. The examiner can normally be reached Monday - Friday, 8:00 AM - 5:00 PM, Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing by using a USPTO supplied web-based collaboration tool. To schedule an interview, the applicant    is encouraged to use the USPTO Automated Interview Request (AIR) form provided at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY J WEIDNER/Primary Examiner, Art Unit 2476